DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pg. 5, filed 04/05/2021, with respect to the objections to the specification have been fully considered and are persuasive.  The substitute specification resolves the previously raised minor informalities. Accordingly, the objection to the specification has been withdrawn. 
Applicant’s arguments, see Pg. 5, filed 04/05/2021, with respect to the objection to claim 1 have been fully considered and are persuasive. The amended claim resolves the previously raised minor informality.  Accordingly, the objection to claim 1 has been withdrawn. 
Applicant’s arguments, see Pgs. 5-6, filed 04/05/2021, with respect to the 35 USC 112(b) rejection of claims 1-3 and 5 have been fully considered and are persuasive. Amended claim 1 removes the previously raised unclear language. Further, the cancellation of claim 5 is acknowledged.  Accordingly, the 35 USC 112(b) rejection of claims 1-3 and 5 has been withdrawn. 
Applicant’s arguments, see Pgs. 6-8, filed 04/05/2021, with respect to the 35 USC 102 rejection of claims 1, 3,  have been fully considered and are partially persuasive. 
Applicant argues that Jumpertz and Curlander do not teach or suggest at least a controller configured to “…set priorities among the plurality of autonomous traveling vehicles based on the traveling speeds of the plurality of autonomous traveling vehicles…” However, Jumpertz teaches (Col. 5 lines 36-58) a trailing vehicle that desires to travel at a higher speed than it presently does. A priority request message 120. The leading vehicle may choose to accept the priority request message and yield to the trailing vehicle. Since the priority request message is sent as a result of the comparison of the speeds of the vehicles, it can be said that the priorities are set among the plurality of autonomous traveling vehicles based on the traveling speeds of the plurality of autonomous vehicles. 
Applicant further argues that Jumpertz fails to teach “obtaining traveling speeds of the plurality of autonomous traveling vehicles”. However, Jumpertz teaches (Col. 9 line 62 – Col. 10 line 18) that vehicle system 325 can include vehicle sensors 306 such as one or more other sensors that can detect information about the position, speed, direction, and indicated and/or potential changes to position, speed, and direction of the host vehicle and/or other vehicles within a certain radius/distance. However, the Examiner notes that the amendments to independent claims 1 and 4 significantly alter the scope of the claims, thereby rendering the original rejections moot and necessitating further consideration. 
Applicant further argues that neither Jumpertz nor Curlander recite “wherein the controller instructs the first autonomous vehicle to stop on a road shoulder”. While the Examiner is in agreement, this limitation was not present in the original claim set and its addition significantly alters the scope of the claim, thereby rendering the original rejection moot. Accordingly, the original art rejections of claims 1-5 are withdrawn, and new rejections are made in view of Jumpertz, Curlander, and Tanaka. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jumpertz (US 10,762,788 B2).

Regarding claim 1, Jumpertz teaches a traveling control system (the combined system of vehicle system 325 and remote system 335 of FIG. 3) for a plurality of autonomous traveling vehicles including a first autonomous traveling vehicle (Col. 5 lines 65-67, “the host vehicle”) and a second autonomous traveling vehicle (Col. 1 lines 46-59, at least one of “other vehicles”), the traveling control system comprising:
a controller comprising at least one processor, the controller configured to:
Jumpertz teaches (Col. 9 lines 8-22): "In particular, the vehicle system 325 includes a processor 302… The processor 302 may be a microprocessor…"
obtain traveling speeds of the autonomous traveling vehicles;
Jumpertz teaches (Col. 9 line 62 – Col. 10 line 18): "The vehicle system 325 further can include vehicle sensors 306 such as… one or more other sensors that can detect information about the position, speed, direction and indicated and/or potential changes to position, speed and direction of the host vehicle and/or other vehicles within a certain radius..."
 set priorities among the plurality of autonomous traveling vehicles based on the traveling speeds of the autonomous traveling vehicles, the first autonomous traveling vehicle having a first priority and the second autonomous traveling vehicle having a second priority that is higher than the first priority;
Jumpertz teaches (Col. 5 lines 36-58): "That is, the trailing vehicle 100 desires to drive faster than it presently does. The desired trailing vehicle path 104 intersects with the leading vehicle 150. The trailing vehicle thus cannot follow its desired path 104, and must travel at reduced speed to not collide with the leading vehicle 150. The leading vehicle 150 impedes the trailing vehicle's travel, forcing the trailing vehicle 100 to travel slower than it desires. To remedy the undesirable situation of having to travel slower than desired, a priority request message is sent from the trailing vehicle 100 to the leading vehicle 150. The priority request message 120 requests the leading vehicle 150 to change its path and give way to the trailing vehicle 100." Jumpertz further teaches (Col. 16 lines 11-26): "FIG. 4c illustrates a method to establish the value of a priority event before the impeding vehicle has caused impediment to the requesting vehicle... The requesting vehicle, through its vehicle sensors, has information about its own speed and the impeding vehicle's speed. It can so calculate a necessary speed reduction after having caught up with the impeding vehicle... and equivalent to the relative velocity between the requesting vehicle and the impeding vehicle. As shown, the value of the priority event is highest if the requesting vehicle does not have to reduce its speed if the impeding vehicle grants priority."
determine whether the plurality of autonomous traveling vehicles travel on an identical lane;
Jumpertz teaches (Col. 16 line 53 - Col. 17 line 8): "FIG. 5a shows a priority event taking place in a multi-lane environment. The granting vehicle(s) are positioned in front of the requesting vehicle on the same lane… and the granting vehicle(s) grant priority to the requesting vehicle by leaving the lane. In the "before" depiction the priority requesting vehicle RV is shown approaching a granting vehicle GV1 and potential additional granting vehicle(s) GVn from behind in the same lane on a road with multiple lanes for one direction. The requesting vehicle RV is following a path... which interferes with the paths... of the granting vehicles... Vehicle sensors and/or vehicle-to-vehicle communication is used to detect and identify the vehicles involved, their absolute and/or relative position, and their speed and/or distance."
and instruct the first autonomous vehicle to change lanes in response to determining that the first autonomous vehicle and the second autonomous vehicle travel on the identical lane
Jumpertz teaches (Col. 17 lines 9-18): "The "after" depiction shows the result after the requesting vehicle RV has been granted priority by the granting vehicles… Here, the granting vehicles modify their path by leaving the requesting vehicle's lane… The priority requesting vehicle can continue its travel in the center lane without having to alter its path..."

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jumpertz in view of Curlander et al. (US 10,388,155 B2), hereinafter Curlander.

Regarding claim 2, Jumpertz teaches the aforementioned limitations of claim 1. However, Jumpertz does not outright teach setting a high priority for an autonomous vehicle when the user pays for a higher billing charge compared to those who pay a smaller charge. Curlander teaches lane assignments for autonomous vehicles, comprising:
the controller sets the high priority for the autonomous traveling vehicle in which a billing charge is high for a user as compared with the autonomous traveling vehicle in which the billing charge is low for the user.
Curlander teaches (Col. 7 lines 9-15): "In some examples, the roadway rules 153 can specify that the roadway management system 115 can employ a demand-based toll pricing model, where vehicles 105 requesting faster passage through the roadway can receive higher priority roadway assignments depending on how much the vehicle pays or offers to pay in tolls."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jumpertz to incorporate the teachings of Curlander to provide a traveling control system for autonomous vehicles wherein the controller sets a high priority for an autonomous vehicle when the user pays for a higher billing charge compared to those who pay a smaller charge. Jumpertz and Curlander are directed towards similar endeavors (i.e., priority of autonomous vehicles). As such, one would be motivated to combine the teachings of Jumpertz and Curlander, as doing so would advantageously serve to provide a source of revenue for the operators of the control system. Further, such a system would allow important vehicles (e.g., fire trucks, police cars, or ambulances) to prioritize their travel speed at the cost of a greater fee.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jumpertz in view of Tanaka (US 2020/0086827 A1).

Regarding claim 3, Jumpertz teaches the aforementioned limitations of claim 1. However, Jumpertz does not outright teach instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Tanaka teaches an extra-vehicular communication device, communication control method, and communication control program, comprising:
the controller instructs the first autonomous vehicle to stop on a road shoulder
Tanaka teaches ([0106]): "Specifically, the autonomous driving ECU 112, for example, controls the fully autonomous driving for the own target vehicle 1 so as to travel on a road, a parking lot, or the like or stop on a designated road shoulder in accordance with an instruction from the control server 185."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jumpertz to incorporate the teachings of Tanaka to provide instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Jumpertz already teaches control of autonomous vehicles in such a manner that the teachings of Tanaka are readily incorporated. One would be motivated to incorporate the teachings of Tanaka, as doing so would allow the first vehicle to instead stop on a road shoulder instead of changing lanes. This is particularly useful in a scenario where there is only one lane or it is not possible for the first vehicle to make a lane change. This advantageously allows the second vehicle priority over the first vehicle even in a scenario where a lane change maneuver is not possible.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander in view of Jumpertz.

Regarding claim 4, Curlander teaches a server apparatus (FIG. 6, “Computing Environment 103”) for controlling a plurality of autonomous traveling vehicles including a first autonomous traveling vehicle (Col. 3 lines 3-16, “a vehicle 105”) and a second autonomous traveling vehicle (Col. 3 lines 64-67, at least one of “vehicles… 105b, 105c, and other autonomous vehicles”), the server apparatus comprising:
a communication unit configured to communicate with the plurality of autonomous traveling vehicles;
Curlander teaches (Col. 5 lines 15-17): "The computing environment 103 may comprise, for example, a server computer or any other system providing computing capability." Curlander further teaches (Col. 2 lines 47-54): "As shown in FIG. 1A, the computing environment 103 includes a transportation network data store 112 and a roadway management system 115." (Col. 2 line 64 - Col. 3 line 2): "The autonomous vehicle controllers of the vehicles 105 are in communication with the roadway management system 115 via the network 110 and receive instructions related to which lane within the roadway 104 that a respective vehicle 105 is assigned..."
and a controller comprising at least one processor, the controller configured to:
Curlander teaches (Col. 15 line 62 – Col. 16 line 6): “With reference to FIG. 6, shown is a schematic block diagram of the computing environment 103 according to an embodiment of the present disclosure The computing environment 103 includes one or more computing devices 603. Each computing device 603 includes at least one processor circuit, for example, having a processor 606…”
obtain traveling speeds of the autonomous traveling vehicles;
Curlander teaches (Col. 3 lines 3-16): "The vehicles 105 can request usage of a portion of the roadway, and the roadway management system 115 can assign usage of a portion of the roadway to vehicles 105… A request to use a portion of a roadway from a vehicle 105 can include environmental data about the surroundings of a vehicle 105 and about the vehicle 105 itself. For example, the vehicle 105 can capture data about... a velocity of the vehicle 105..."
determine whether the plurality of autonomous traveling vehicles travel on an identical lane;
Curlander teaches (Col. 10 lines 28-40): "Using the cameras 175, still images and/or video may be relayed from the vehicle 105 to the computing environment 103, where it may be captured by the roadway status monitor 124. The images and/or video may be relied upon by the roadway management system 115 to determine roadway assignments for a vehicle by identifying whether vehicles 105 are in the same lane or neighboring lanes in the vicinity of a vehicle 105."
However, while Curlander does teach assigning plurality based on lanes, including fee-based priority from vehicles that wish to travel faster, Curlander does not outright teach setting priorities among the plurality of autonomous traveling vehicles based on the traveling speeds of the autonomous traveling vehicles and instruct the first autonomous vehicle to change lanes in response to determining that the first autonomous vehicle and the second autonomous vehicle travel on the identical lane. Jumpertz teaches a method and system for requesting and granting priority between vehicles, comprising:
set priorities among the plurality of autonomous traveling vehicles based on the traveling speeds of the autonomous traveling vehicles, the first autonomous traveling vehicle having a first priority and the second autonomous traveling vehicle having a second priority that is higher than the first priority;
Jumpertz teaches (Col. 5 lines 36-58): "That is, the trailing vehicle 100 desires to drive faster than it presently does. The desired trailing vehicle path 104 intersects with the leading vehicle 150. The trailing vehicle thus cannot follow its desired path 104, and must travel at reduced speed to not collide with the leading vehicle 150. The leading vehicle 150 impedes the trailing vehicle's travel, forcing the trailing vehicle 100 to travel slower than it desires. To remedy the undesirable situation of having to travel slower than desired, a priority request message is sent from the trailing vehicle 100 to the leading vehicle 150. The priority request message 120 requests the leading vehicle 150 to change its path and give way to the trailing vehicle 100." Jumpertz further teaches (Col. 16 lines 11-26): "FIG. 4c illustrates a method to establish the value of a priority event before the impeding vehicle has caused impediment to the requesting vehicle... The requesting vehicle, through its vehicle sensors, has information about its own speed and the impeding vehicle's speed. It can so calculate a necessary speed reduction after having caught up with the impeding vehicle... and equivalent to the relative velocity between the requesting vehicle and the impeding vehicle. As shown, the value of the priority event is highest if the requesting vehicle does not have to reduce its speed if the impeding vehicle grants priority."
and instruct the first autonomous vehicle to change lanes in response to determining that the first autonomous vehicle and the second autonomous vehicle travel on the identical lane.
Jumpertz teaches (Col. 16 line 53 - Col. 17 line 8): "FIG. 5a shows a priority event taking place in a multi-lane environment. The granting vehicle(s) are positioned in front of the requesting vehicle on the same lane… and the granting vehicle(s) grant priority to the requesting vehicle by leaving the lane. In the "before" depiction the priority requesting vehicle RV is shown approaching a granting vehicle GV1 and potential additional granting vehicle(s) GVn from behind in the same lane on a road with multiple lanes for one direction. The requesting vehicle RV is following a path... which interferes with the paths... of the granting vehicles..." Jumpertz further teaches (Col. 17 lines 9-18): "The "after" depiction shows the result after the requesting vehicle RV has been granted priority by the granting vehicles… Here, the granting vehicles modify their path by leaving the requesting vehicle's lane… The priority requesting vehicle can continue its travel in the center lane without having to alter its path..."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curlander to incorporate the teachings of Jumpertz to provide set priorities among the plurality of autonomous traveling vehicles based on the traveling speeds of the autonomous traveling vehicles and instruct the first autonomous vehicle to change lanes in response to determining that the first autonomous vehicle and the second autonomous vehicle travel on the identical lane. Curlander and Jumpertz are directed towards similar endeavors (i.e., priority of autonomous vehicles). It would be advantageous to combine the teachings of Curlander and Jumpertz, as setting priorities among the vehicles based on the traveling speeds would serve to improve the overall speed and flow of traffic in a given roadway. By allowing vehicles with higher speeds priority, more vehicles are able to pass through the roadway at a quicker pace. Further, such an arrangement would advantageously enable emergency vehicles requiring high speeds priority over normal vehicles traveling at the speed limit. Instructing the first vehicle to change lanes is likewise advantageous, as doing so is a relatively simple and common driving maneuver that would easily allow the prioritized second vehicle to pass the first vehicle.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curlander and Jumpertz in view of Tanaka.

Regarding claim 6, Curlander and Jumpertz teach the aforementioned limitations of claim 4. However, neither Curlander nor Jumpertz outright teach instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Tanaka teaches an extra-vehicular communication device, communication control method, and communication control program, comprising:
the controller instructs the first autonomous vehicle to stop on a road shoulder.
Tanaka teaches ([0106]): "Specifically, the autonomous driving ECU 112, for example, controls the fully autonomous driving for the own target vehicle 1 so as to travel on a road, a parking lot, or the like or stop on a designated road shoulder in accordance with an instruction from the control server 185."
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Curlander and Jumpertz to incorporate the teachings of Tanaka to provide instructions from the controller for the first autonomous vehicle to stop on a road shoulder. Curlander and Jumpertz already teach control of autonomous vehicles in such a manner that the teachings of Tanaka are readily incorporated. One would be motivated to incorporate the teachings of Tanaka, as doing so would allow the first vehicle to instead stop on a road shoulder instead of changing lanes. This is particularly useful in a scenario where there is only one lane or it is not possible for the first vehicle to make a lane change. This advantageously allows the second vehicle priority over the first vehicle even in a scenario where a lane change maneuver is not possible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Balzer et al. (US 2019/0035267 A1) teaches the establishment of priority levels of vehicles, particularly at intersections, but does not teach priority for vehicles traveling in the same lane. Stolfus (US 9,755,850 B2) teaches organizing vehicle priorities by tiers, where higher tiers have access to priority routing alternatives. However, Stolfus does not expressly teach that the billing charges are directly compared.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                    

/REDHWAN K MAWARI/Primary Examiner, Art Unit 3662